In an action to recover damages for breach of contract, the plaintiff appeals (1), as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered August 12, 1999, as denied its motion for leave to amend the complaint and, sua sponte, dismissed the complaint pursuant to CPLR 3215 (c), and (2) from so much of an order of the same court, entered February 9, 2000, as denied its motion for leave to renew. Ordered that on the Court’s own motion, so much of the notice of appeal as purports to appeal as of right from the provision of the order entered August 12, 1999, which, sua sponte, dismissed the complaint is treated as an application for leave to appeal from that provision of the order, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order entered August 12, 1999, is affirmed insofar as appealed from; and it is further,
Ordered that the order entered February 9, 2000, is affirmed insofar as appealed from; and it is further,
Ordered that the defendant is awarded one bill of costs.
The Supreme Court providently exercised its discretion in dismissing the complaint for the plaintiff’s failure to comply with CPLR 3215 (c).
The plaintiff failed to proffer a reasonable excuse why the evidence submitted in support of the motion for leave to renew was not submitted in support of its original motion. Accordingly, the Supreme Court providently exercised its discretion in denying the plaintiff’s motion for leave to renew (see, Foley v Roche, 68 AD2d 558). In any event, even had a reasonable excuse been proffered, the evidence submitted in support of the motion for leave to renew did not provide a basis to depart from the original determination. Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.